Citation Nr: 0433711	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  99-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran's claim was previously denied in a January 2003 
decision.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
August 2003, the Court granted a joint motion of the veteran 
and the Secretary of Veterans Affairs (Secretary) to vacate 
and remand the Board's previous denial of this claim.  
Subsequently, in April 2004, this case was remanded back to 
the RO for a VA Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his September 2004 VA Travel Board hearing, the 
veteran reported current skin treatment from both the John 
Cochran VA Medical Center (VAMC) in St. Louis and from "Dr. 
Donnely" at St. Luke's Hospital in Chesterfield, Missouri.  
Records of such treatment may bear substantially on the 
veteran's claim, and efforts to obtain such records should be 
made prior to further Board action on this claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should then contact the John 
Cochran VAMC and request all records of 
treatment of the veteran dated since 
March 2002.  All records received by the 
RO must be added to the claims file.

2.  After obtaining a signed release form 
from the veteran, with full address 
information, the RO should also contact 
"Dr. Donnely" and request all records 
of treatment of the veteran.  All records 
received by the RO must be added to the 
claims file.

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
service connection for a skin disorder, 
to include as due to herbicide exposure 
in Vietnam, should be readjudicated.  If 
the determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

